Exhibit 10.1
AGREEMENT
This Agreement (“Agreement”) is made by and between Michael Kramer (“EMPLOYEE”)
and ABERCROMBIE & FITCH MANAGEMENT CO., a Delaware corporation with its
principal place of business in New Albany, Ohio, which, together with its
subsidiaries and affiliates, are collectively referred to herein as the
“Company.”
     WHEREAS, Employee has been employed by the Company as an officer since on
or about August 8, 2005;
     WHEREAS, the parties acknowledge it is in their individual and mutual best
interests for Employee to separate from employment as an officer of the Company;
and
     WHEREAS, the parties wish to define the terms and conditions of Employee’s
separation from employment with the Company;
     NOW, THEREFORE, in exchange for and in consideration of the following
mutual covenants and promises, the undersigned parties, intending to be legally
bound, hereby agree as follows:

  1.   Separation Date. The Company and Employee agree that Employee shall
separate from service with the Company effective August 18, 2008 (“Separation
Date”).     2.   Resignation from Board of Directors and Other Positions. As of
August 18, 2008, Employee hereby resigns (i) from any position he may hold on
the Company’s Board of Directors and (ii) as a director, trustee, officer,
managing member and/or member, and from any and all other positions of any kind
or type whatsoever, with the Company and all of its subsidiaries and affiliates.
Employee agrees to sign any and all separate letters of resignation and all
other documents as requested by the Company to effectuate his resignation from
all other positions he holds within any subsidiary or affiliate of the Company.
After the signing of this Agreement, should the Company determine that any
additional documents are necessary for the resignation of the Employee from his
positions or to effectuate any transfer of authority, Employee agrees to execute
said documents and return the original signed documents promptly to Ron
Grzymkowski at 6301 Fitch Path, New Albany, Ohio 43054 as well as by fax to
(614) 283-8740.     3.   Effective Date: For the purposes of this Agreement, the
Effective Date of this Agreement shall be the eighth (8th) day after Employee
signs this Agreement (“Effective Date”), unless Employee has revoked the
Agreement prior to that time in the manner discussed in Paragraph 7(d) below.



--------------------------------------------------------------------------------



 



  4.   Consideration: The Company will provide to Employee the following (all
hereinafter referred to collectively as the “Consideration”):

  a.   Severance. The equivalent of twelve (12) months base salary in the amount
of Seven Hundred Seventy Five Thousand and 00/100 dollars ($775,000.00), less
applicable taxes and withholdings. This amount will be payable in 26 bi-weekly
installments on each regularly scheduled pay period of the Company after the
Effective Date; provided, however, that should Employee obtain subsequent
employment which is deemed by the Company not to violate paragraph 5(d), and
Employee provides notice of same pursuant to paragraph 5(a), any remaining
unpaid portion of the severance shall be payable in one lump sum, less
applicable taxes, upon the next regularly scheduled pay period after receipt of
said notice from Employee.     b.   Incentive Compensation Bonus. The Company
shall pay Employee an amount equal to the Incentive Compensation bonus for the
period February 1, 2008 through July 31, 2008, determined on the same basis as
other similarly situated executives of the Company based on the Company’s
performance for the six month period, less applicable taxes. Said Incentive
Compensation Bonus shall be paid at such time as Incentive Compensation bonuses
are paid to executives.     c.   Equity Compensation. As of the Effective Date
of this Agreement, the Company shall accelerate the vesting of certain of the
Employee’s outstanding stock awards that would otherwise vest prior to August 9,
2009, comprising of the following:

  a.   30,938 Restricted Stock Units, pursuant to which restrictions shall lapse
as of the Effective Date and shall be deposited in Employee’s brokerage account,
net of tax withholding, as soon as practicable following the Effective Date;    
b.   42,000 Non Qualified Stock Options shall fully vest as of the Effective
Date; all vested stock options held by Employee shall be exercisable for a
period of three (3) months following the Separation Date.

  d.   Medical and Dental Insurance Continuation. The Company shall pay
Employee’s monthly health care and dental care continuation costs for family
coverage under COBRA for a period not to exceed twelve (12) months from the
Effective Date, or the date on which Employee becomes eligible to participate in
the medical plan of a subsequent employer, whichever occurs earlier. The total
cost to the Company under this paragraph shall not exceed Eleven Thousand Seven
Hundred Seventy Six and 00/100 dollars ($11,776.00). Employee shall be
responsible for any cost for said coverage which exceeds the amount stated above
and will be responsible for the election and payment of any continuation of
coverage once the limit is reached.     e.   Vacation. If applicable, the
Company shall pay Employee any accrued, but unused vacation to which he is
entitled. This payment, less applicable taxes and

2



--------------------------------------------------------------------------------



 



      withholdings, will be payable in one lump sum upon the next regularly
scheduled pay period after the Separation Date;     f.   Employment Related
Expenses. Subject to the Company’s Travel and Expense Policy, payment of any
unreimbursed employment related expenses incurred by Employee prior to the
Separation Date. Payment shall be made on or before December 31, 2008;     h.  
Qualified Savings and Retirement Plan. Employee shall be entitled to determine
the desired treatment of the balance contained in his tax-qualified Savings and
Retirement Plan according to the terms and conditions set forth in the plan;    
i.   Non-Qualified Savings Plan. Employee shall be entitled to payment of the
balance in his Non-Qualified Savings Plan according to the instructions
previously provided for such payment. Notwithstanding the foregoing, no payment
of any post 2004 contributions shall be made prior to the six month anniversary
of the Separation Date;     j.   Life Insurance. Employee shall have the right
to convert his existing life insurance coverage to an individual policy
according to the terms set forth by the insurer. Employee shall pay the full
cost of any such policy. Employee must apply for such conversion within 31 days
of his Separation Date.

  5.   Employee Covenants

  a.   Notification of Subsequent Employment. In the event Employee obtains new
employment during the twelve months (12) following the Effective Date, Employee
shall notify the Company in writing within two (2) business days of his start of
the new employment. Said notification shall be sent to Ron Grzymkowski at 6301
Fitch Path, New Albany, Ohio 43054.     b.   Non-Disclosure and Non-Use.
Employee shall not, without the written authorization of the Chairman and Chief
Executive Officer (“CEO”) of the Company, use (except for the benefit of the
Company) any Confidential and Trade Secret Information relating to the Company.
Employee shall hold in strictest confidence and shall not, without the written
authorization of the Chairman and CEO of the Company, disclose to anyone, other
than directors, officers, employees and counsel of the Company in furtherance of
the business of the Company, any Confidential and Trade Secret Information
relating to the Company. For purposes of this Agreement, Confidential and Trade
Secret information includes: the general or specific nature of any concept in
development, the business plan or development schedule of any concept, vendor,
merchant or customer lists or other processes, know-how, designs, formulas,
methods, software, improvements, technology, new products, marketing and selling
plans, business plans, development schedules, budgets and unpublished financial
statements, licenses, prices and costs, suppliers, and information regarding the
skills, compensation or duties of employees, independent contractors or
consultants of the Company and any other information about the Company that is
proprietary or confidential.

3



--------------------------------------------------------------------------------



 



      The restrictions set forth in this Section shall not apply to information
that is or becomes generally available to the public or known within the
Company’s trade or industry (other than as a result of its wrongful disclosure
by Employee), or information received on a non-confidential basis from sources
other than the Company who are not in violation of a confidentiality agreement
with the Company. This confidentiality covenant has no temporal, geographical or
territorial restriction.         Employee further represents and agrees that up
to and after the Separation Date he is obligated to comply with the rules and
regulations of the Securities and Exchange Commission (“SEC”) regarding trading
shares and/or exercising options related to the Company’s stock. Employee
acknowledges that the Company has not provided opinions or legal advice to him
regarding his obligations in this respect and that it is Employee’s
responsibility to seek independent legal advice with respect to any stock or
option transaction.     c.   Non-Disparagement and Cooperation. Neither Employee
nor any officer, director or other authorized spokesperson of the Company shall
state or otherwise publish anything about the other party which would adversely
affect the reputation, image or business relationships and goodwill of the other
party in its/his market and community at large. Employee shall fully cooperate
with the Company in defense of legal claims asserted against the Company and
other matters requiring the testimony or input and knowledge of Employee. If at
any time Employee should be required to cooperate with the Company pursuant to
this Section, the Company agrees to reimburse Employee for reasonable costs and
expenses incurred as a result thereof. Employee agrees that he will not speak or
communicate with any party or representative of any party, who is known to
Employee to be either adverse to the Company in litigation or administrative
proceedings or to have threatened to commence litigation or administrative
proceedings against the Company, with respect to the pending or threatened legal
action, unless Employee receives the written consent of the Company to do so, or
is otherwise compelled by law to do so, and then only after advance notice to
the Company.     d.   Non-Competition. During the twelve (12) month period
following the Effective Date (the “Non-Competition Period”), Employee shall not,
directly or indirectly, without the prior written consent of the CEO, own,
manage, operate, join, control, be employed by, consult with or participate in
the ownership, management, operation or control of, or be connected with (as a
stockholder, partner, or otherwise), any entity listed on Appendix A attached to
this Agreement, any of their former, current or future subsidiaries and
affiliates (even if said subsidiary or affiliate becomes unrelated to the entity
on Appendix A at some future date), and any other entity that the Company
determines is a competitor of the Company (“Competing Entity”); provided,
however, that the “beneficial ownership” by Employee after the Effective Date,
either individually or by a “group” of which Employee is a member as such terms
are used in Rule 13d of the General Rules and Regulations under the Securities
Exchange Act of 1934, as

4



--------------------------------------------------------------------------------



 



      amended (the “Exchange Act”), of less than two percent (2%) of the voting
stock of any publicly held corporation shall not be a violation of this
paragraph 5(d).     e.   Non-Solicitation. During the twenty four (24) month
period following the Effective Date, (the “Non-Solicitation Period”) Employee
shall not, either directly or indirectly, alone or in conjunction with another
party, interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company with any person who at any time was a customer or
supplier of the Company or otherwise had a business relationship with the
Company. During the Non-Solicitation Period, Employee shall not hire, solicit
for hire, aid in the hire, or cause to be hired, either as an employee,
contractor or consultant, any person who is currently employed, or was employed
at any time during the six (6) month period prior thereto, as an employee,
contractor or consultant of the Company.     f.   Confidentiality. Employee
agrees not to at any time talk about, write about, or otherwise publicize or
disclose to any third party the terms of this Agreement or any fact concerning
its negotiation, execution or implementation, except with: (1) an attorney,
accountant, or other advisor engaged by Employee to advise him; (2) the Internal
Revenue Service or other governmental agency upon proper request; and (3) his
immediate family, providing that all such persons agree in advance to keep said
information confidential and not to disclose it to others.     g.   Remedies.
Employee agrees that any breach of the terms of Paragraphs 5(b) through 5(f) of
this Agreement would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law. Employee agrees that in
the event of said breach or any threat of breach, the Company shall be entitled
to an immediate injunction and restraining order to prevent such breach and
threatened breach and/or continued breach by Employee and/or any and all persons
and/or entities acting for and/or with Employee, and without having to prove
damages and to all costs and expenses incurred by the Company in seeking to
enforce its rights under this Agreement. These remedies are in addition to any
other remedies to which the Company may be entitled at law or in equity.
Employee agrees that the covenants of Employee contained herein are reasonable
and the Company would not have entered into this Agreement but for the inclusion
of such covenants. Without limitation on the foregoing, the Company may cancel
or recover from Employee, and Employee shall repay promptly and forfeit, the
payments and consideration provided Employee in Paragraph 4 in the event that he
violates the covenants contained herein. The existence of any claim or cause of
action by Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements of this Agreement; provided, however that this
Paragraph shall not, in and of itself, preclude Employee from defending himself
against the enforceability of the covenants and agreements of this Agreement.

  6.   Release of All Claims. Employee does hereby for himself and for each of
his past, present and future heirs, administrators, executors, representatives,
agents, attorneys, assigns and all others claiming by or through him or them,
forever release and discharge the Company, and its past, present and future
shareholders, representatives, agents, servants, parents, subsidiaries,

5



--------------------------------------------------------------------------------



 



      affiliates, divisions, officers, directors, employees, insurers,
successors, predecessors, administrators, attorneys, assigns and all others
claiming by or through them (hereinafter “the Released Parties”) from any and
all charges, claims, demands, judgments, actions, causes of action, damages,
debts, agreements, remedies, promises, suits, losses, obligations, expenses,
costs, attorneys’ fees, liabilities and claims for relief of every kind and
nature, whether matured or unmatured, known or unknown, direct or indirect,
foreseen or unforeseen, vested or contingent, in law, equity or otherwise, under
any federal or state statute or common law, which Employee has ever had, now
has, or may have in the future, against any of the Released Parties for or on
account of any matter, cause or thing whatsoever that was or could have been
asserted or that occurred prior to the date of Employee signing this Agreement.
This release shall include without limitation all claims arising under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Ohio Civil Rights Act, any claim for unpaid wages, and
any other federal and state civil rights laws or laws relating to employment.
The parties exclude from Employee’s release all obligations expressly created or
preserved by this Agreement, any statutory or common law rights Employee may
have with respect to indemnification as an employee and officer of the Company
(and any deductible with respect to any applicable directors and officers
liability insurance maintained by the Company), all rights Employee would have
absent this Agreement in restricted shares or stock options he currently owns,
including all rights to exercise such options subsequent to the Effective Date
of this Agreement, and all funds and rights Employee has in any pension, 401
(K), non-qualified plan or similar plan (collectively referred to as “unreleased
rights”). Any unreleased rights of Employee shall be subject to the procedures,
requirements, limitations, conditions and/or prerequisites set forth in any plan
governing said rights.     7.   Age Discrimination Claims and Older Worker’s
Benefit Protection Act Terms. Employee specifically acknowledges that the
release of his claims under this Agreement includes, without limitation, waiver
and release of all claims against the Company and Released Parties under the
federal Age Discrimination in Employment Act (“ADEA”), and Employee further
acknowledges and agrees that:

  a.   Employee waives his claims under ADEA knowingly and voluntarily in
exchange for the commitments made herein by the Company, and that certain of the
benefits provided thereby constitute consideration of value to which the
Employee would not otherwise have been entitled;     b.   Employee was and is
hereby advised to consult an attorney in connection with this Agreement;     c.
  Employee has been given a period of 21 days within which to consider the terms
of this Agreement;     d.   Employee may revoke his signature on this Agreement
for a period of 7 days following his execution of this Agreement, rendering the
Agreement null and void. If Employee chooses to revoke this Agreement within the
7 day period, he must do

6



--------------------------------------------------------------------------------



 



      so in writing to Ron Grzymkowski, Abercrombie & Fitch, 6301 Fitch Path,
New Albany, OH 43054;     e.   this Agreement is written in plain and
understandable language which Employee fully understands;     f.   this
Agreement complies in all respects with Section 7(f) of ADEA and the waiver
provisions of the federal Older Worker Benefit Protection Act; and     g.  
Employee does not waive any rights or claims that may arise after the date the
waiver is executed.

  8.   Complete and Absolute Defense. This Agreement constitutes, among other
things, a full and complete release of any and all claims released by either
party, and it is the intention of the parties hereto that this Agreement is and
shall be a complete and absolute defense to anything released hereunder. The
parties expressly and knowingly waive their respective rights to assert any
claims against the other which are released hereunder, and covenant not to sue
the other party or Released Parties based upon any claims released hereunder.
The parties further represent and warrant that no charges, claims or suits of
any kind have been filed by either against the other as of the date of this
Agreement.     9.   Non-Admission. It is understood that this Agreement is,
among other things, an accommodation of the desires of each party, and the
above-mentioned payments and covenants are not, and should not be construed as,
an admission or acknowledgment by either party of any liability whatsoever to
the other party or any other person or entity.     10.   Return of Property.
Employee agrees that he shall immediately return to the Company all Company
documents and property in his possession or control including, but not limited
to, Personal Computer(s) and all Software, Security Keys and Badges, Price
Lists, Supplier and Customer Lists, Employee Lists, including compensation,
salary and benefit information, Files, Reports, all correspondence both internal
and external (memo’s, letters, quotes, etc.), Business Plans, Budgets, Designs,
and any and all other property of the Company; and the Company shall promptly
return to Employee his personal property and files.     11.   Tax Matters.
Employee agrees that he shall be exclusively liable for payment of any and all
taxes due by him in connection with the Severance and agrees to indemnify the
Company for any liability incurred because of Employee’s failure to pay such
taxes, assessments, reimbursements, or penalties, which may be assessed by any
taxing authority in connection with any payments made pursuant to this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
parties hereby agree that it is the intention that any payments or benefits
provided under this Agreement comply in all respects with Section 409A of the
Internal Revenue Code of 1986, as amended and any guidance issued thereunder,
and this Agreement shall be interpreted accordingly.     12.   Knowing and
Voluntary Execution. Each of the parties hereto further states and represents
that he or it has carefully read the foregoing Agreement, consisting of nine
(9) pages plus Appendix

7



--------------------------------------------------------------------------------



 



      A and knows the contents thereof, and that he or it has executed the same
as his or its own free act and deed. Employee further acknowledges that he has
been and is hereby advised to consult with an attorney concerning this Agreement
and that he had adequate opportunity to seek the advice of legal counsel in
connection with this Agreement. Employee also acknowledges that he has had the
opportunity to ask questions about each and every provision of this Agreement
and that he fully understands the effect of the provisions contained herein upon
his legal rights.     13.   Executed Counterparts. This Agreement may be
executed in one or more counterparts, and any executed copy of this Agreement
shall be valid and have the same force and effect as the originally-executed
Agreement.     14.   Governing Law. The validity, construction and
interpretation of this Agreement and the rights and duties of the parties hereto
shall be governed by the laws of Ohio. Any actions or proceedings instituted
under this Agreement with respect to any matters arising under or related to
this Agreement, shall be brought and tried only in the Court of Common Pleas,
Franklin County, Ohio except that the Company, in its sole election and
discretion, can bring suit in any jurisdiction in which Employee may be in
violation of this Agreement. Employee consents to the jurisdiction of the Court
of Common Pleas, Franklin County, Ohio or any other jurisdiction in which the
Company has the right to bring suit and expressly waives his right to cause any
such actions or proceedings to be brought or tried elsewhere.     15.  
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Company.     16.   Assignability. Employee’s
obligations and agreements under this Agreement shall be binding on the
Employee’s heirs, executors, legal representatives and assigns and shall inure
to the benefit of any successors and assigns of the Company. The Company may, at
any time, assign this Agreement or any of its rights or obligations arising
hereunder to any party.     17.   Entire Agreement. This Agreement constitutes
the entire agreement between the parties hereto in respect of the subject matter
hereof and this Agreement supersedes all prior and contemporaneous agreements
between the parties hereto in connection with the subject matter hereof.

     IN WITNESS WHEREOF, the undersigned has hereto set his hand this 22nd day
of July, 2008.

      WITNESSED:           /s/ Melinda R. McAfee   /s/ Michael W. Kramer        
  Michael Kramer

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has hereto set its hand this 22nd day
of July, 2008.

      WITNESSED:   ABERCROMBIE & FITCH MANAGEMENT CO.       /s/ Melinda R.
McAfee   /s/ Ronald M. Grzymkowski           Name           Senior Vice
President — HR           Position

9



--------------------------------------------------------------------------------



 



Appendix A

      Aeropostale   J. Crew (all divisions/brands)   (all divisions/brands)    
  American Eagle Outfitters   Limited Brands (all divisions/brands)   (all
divisions/brands)       Victoria’s Secret   Ralph Lauren (all divisions/brands)
  (all divisions/brands)       Gap, Inc.   Pacific Sunwear of California, Inc.
(all divisions/brands)   (all divisions/brands)       Levis     (all
divisions/brands)          

      /s/ Michael W. Kramer   /s/ Ronald M. Grzymkowski       Michael Kramer  
ABERCROMBIE & FITCH MANAGEMENT CO.

10